DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.
Response to Amendment
Applicant has amended claims 1 and 4. Applicant has cancelled claim 3. Claims 1, 2, and 4-14 are currently pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 4-8, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusz (U.S. Patent No. 5,711,442).
Regarding claim 1, Kusz discloses a closure device for a tank-forming container (Col. 2, lines 7-19), of the type comprising: a coupling member comprising an outer threading (Fig. 1, feat. 22; Col. 2, lines 7-19) and intended to be borne by the container (Fig. 1, feat. 20), a cap (Fig. 1, feat. 26; Col. 2, lines 7-19) comprising an inner threading (Fig. 8, feat. 38; Col. 2, lines 20-29) and intended to be fitted onto the coupling member or to be removed from this coupling member by screwing or unscrewing (Col. 2, lines 24-27), safety features comprising: at least one circumferential locking abutment borne by the cap (Fig. 8, feat. 44; Col. 2, lines 30-37), and at least one retractable (Figs. 6 and 7; Col. 3, lines 39-45) complementary circumferential locking abutment borne by the coupling member (Fig. 1, feat. 50; Col. 2, lines 44-50), characterized in that the coupling member comprises: a body of generally annular form (Figs. 1 and 5, feat. 24; Col. 2, lines 7-19), a radial arm (Please see annotated figure 1, feat. A) provided with a free end (Please see annotated fig.1, feat. B) and a linking end with the body (Please see annotated fig. 1, feat. C), the free end of the radial arm being able to be displaced according to at least one axial component by elastic deformation of this radial arm (Col. 2, lines 44-61), a radial forearm (Please see annotated fig. 1, feat. D) provided with a free end (Please see annotated fig. 1, feat. E) and a linking end with the free end of the radial arm (Please see annotated fig. 1, feat. F) such that the radial forearm and the radial arm each extend from their linking end to their free end in opposite directions (Annotated fig. 1), a lug (Figs. 5-7, feat. 54; Col. 2, lines 53-61) borne by the radial forearm (Annotated fig. 1), this lug forming the retractable complementary circumferential locking abutment (Col. 2, lines 44-61), wherein the lug extends axially from the radial forearm in a direction opposite to that of the axial displacement of the cap when it is screwed onto the coupling member (Figs. 6 and 7, feat. 54); and wherein the radial forearm extends mainly radially from its [AltContent: textbox (Annotated Figure 1: Figures 1A and 1B are adapted from figures 5 and 6, respectively, of Kusz (U.S. Patent No. 5,711,442).)]linking end to its free end (Annotated fig. 1, feats. D and E).
Regarding claim 2, Kusz discloses the closure device according to claim 1. Kusz further discloses that the radial arm is generally U-shaped (Annotated fig. 1, feats. A, 50, and 52; Col. 2, lines 44-61), the free end of the radial arm (Annotated fig. 1, feat. B) and the linking end of the radial forearm (Annotated fig. 1, feat. E) forming the web of the U
Regarding claim 4, Kusz discloses the closure device according to claim 1. Kusz further discloses that the circumferential width of the lug increases in the direction of the axial displacement of the cap when it is screwed onto the coupling member (Fig. 1, feat. 54).
Regarding claim 5, Kusz discloses the closure device according to claim 1. Kusz further discloses that the retractable complementary circumferential locking abutment borne by the coupling member delimits a straight edge substantially parallel to the axial component of the screwing or unscrewing of the cap on the coupling member (Figs. 1 and 5, feat. 54).
Regarding claim 6, Kusz discloses the closure device according to claim 1. Kusz further discloses that the circumferential locking abutment borne by the cap forms a circumferential end of an indentation, or of a notch, formed in the cap (Figs. 4 and 6, feat. 44; Col. 2, lines 30-37).
Regarding claim 7, Kusz discloses the closure device according to claim 1. Kusz further discloses that the cap comprises an edge delimiting an open end of this cap (Fig 4, feat. 40; Col. 2, lines 30-36), this edge being delimited by an outline forming an outer cam profile intended to cooperate, during the screwing or unscrewing of the cap, with the lug to displace, or hold in its retracted position, the retractable complementary circumferential locking abutment borne by the coupling member (Col. 2, line 62 – Col. 3, line 7; Col. 3, lines 13-45).
Regarding claim 8, Kusz discloses a medical device comprising a container (Fig. 1, feat. 20; Col. 2, lines 7-19) and a closure device for this container (Col. 2, lines 7-19), characterized in that the closure device is according to claim 1
Regarding claim 10, Kusz discloses the medical device according to claim 8. Kusz further discloses that the container comprises a tank (Fig. 1, feat. 20; Col. 2, lines 7-19) having a neck (Fig. 1) and in which the coupling member is made of a single piece with the tank of the container (Fig. 1).
Regarding claim 12, Kusz discloses the closure according to claim 4. Kusz further discloses that the retractable complementary circumferential locking abutment borne by the coupling member delimits a straight edge substantially parallel to the axial component of the screwing or unscrewing of the cap on the coupling member (Figs. 1 and 5, feat. 54).
Regarding claim 13, Kusz discloses the closure device according to claim 12. Kusz further discloses that the circumferential locking abutment borne by the cap forms a circumferential end of an indentation, or of a notch, formed in the cap (Figs. 4 and 6, feat. 44; Col. 2, lines 30-37).
Regarding claim 14, Kusz discloses the closure device according to claim 14. Kusz further discloses that the cap comprises an edge delimiting an open end of this cap (Fig 4, feat. 40; Col. 2, lines 30-36), this edge being delimited by an outline forming an outer cam profile intended to cooperate, during the screwing or unscrewing of the cap, with the lug to displace, or hold in its retracted position, the retractable complementary circumferential locking abutment borne by the coupling member (Col. 2, line 62 – Col. 3, line 7; Col. 3, lines 13-45).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kusz (U.S. Patent No. 5,711,442) in view of Hamilton et al. (U.S. Patent No. 5,230,433).
Regarding claim 9, Kusz discloses the medical device according to claim 8, in which the container comprises a tank having a neck (Fig. 1). Kusz does not disclose that the coupling member is mounted to rotate freely about the neck of the tank.
Hamilton teaches a child resistant attachment for a container comprising a closure coupling ring for attachment to the container and a closure that screws on to the coupling ring (Col. 3, lines 30-51). Hamilton further teaches a child resistant attachment for a container in which the coupling ring is able to freely rotate about the container (Fig. 5; Col. 8, line 67 – Col. 9, line 20). Hamilton teaches that an attachment which is able to rotate freely about its container provides improved child resistance without compromising access from adults with reduced manual dexterity (Col. 8, line 67 – Col. 9, line 20; Col. 3, lines 7-14). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the closure device disclosed by Kusz so that the coupling member is mounted to rotate freely about the neck of the tank in order to create a device with improved child resistance without compromising access from adults with reduced manual dexterity as taught by Hamilton.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kusz (U.S. Patent No. 5,711,442) in view of Minnette (U.S. Patent No. 5,213,223).
Regarding claim 11, Kusz discloses the medical device according to claim 8, in which the container comprises a tank having a neck (Fig. 1). Kusz does not disclose that the coupling member is mounted on the tank by screwing.
Minnette teaches a child resistant closure system comprising a coupling adaptor with container engagement means and a closure that attaches to the coupling adaptor (Figs. 1 and 2; Col. 1, lines 36-60). Minnette teaches that the coupling adaptor can be attached to a container using screw threads (Col. 1, lines 56-60). Minnette further teaches that a child resistant closure system comprising a coupling adaptor and closure that are separate from a container can advantageously add child resistant features to any compatible containers (Col. 1, lines 36-39). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the closure device disclosed by Robinson so that the coupling member is mounted on the tank by screwing in order to create a coupling device that can add child resistant features to any compatible containers as taught by Minnette.
Response to Arguments
Applicant’s arguments, see pages 5-9 of Applicant’s Remarks, files 11/13/2020, with respect to the rejections of claims 1-8, 10, and 12-14 under 35 U.S.C. 102(a)(1) as 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Priebe et al. (U.S. Patent Application Publication No. 2009/0301985) discloses a child safe locking mechanism.
Marshall et al. (U.S. Patent No. 4,427,124) discloses a child-resistant container.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781